Case 1:19-cv-03522-LJL-SDA Document 1 Filed 04/18/19 Page 1 of 10
Case 1:19-cv-03522-LJL-SDA Document 1 Filed 04/18/19 Page 2 of 10
Case 1:19-cv-03522-LJL-SDA Document 1 Filed 04/18/19 Page 3 of 10
Case 1:19-cv-03522-LJL-SDA Document 1 Filed 04/18/19 Page 4 of 10
Case 1:19-cv-03522-LJL-SDA Document 1 Filed 04/18/19 Page 5 of 10
Case 1:19-cv-03522-LJL-SDA Document 1 Filed 04/18/19 Page 6 of 10
Case 1:19-cv-03522-LJL-SDA Document 1 Filed 04/18/19 Page 7 of 10
Case 1:19-cv-03522-LJL-SDA Document 1 Filed 04/18/19 Page 8 of 10




                         Page Filed Under Seal
Case 1:19-cv-03522-LJL-SDA Document 1 Filed 04/18/19 Page 9 of 10




                         Page Filed Under Seal
Case 1:19-cv-03522-LJL-SDA Document 1 Filed 04/18/19 Page 10 of 10
